Oo HN KD OH BP WD LPO Fe

—
©

11
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

hase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.764 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA -

ELLIOT SCOTT GRIZZLE, Case No.: 3:17-cv-00813-JLS-RBM
Plaintiff, |
y _ ORDER GRANTING JOINT
~ MOTION FOR PROTECTIVE
COUNTY OF SAN DIEGO, et al., ORDER WITH MODIFICATIONS
Defendants.
[Doc. 123]

 

 

On November 24, 2020, the parties filed a joint motion requesting the Court to enter
the parties’ proposed stipulated Protective Order. (Doc. 123.) The Court has considered
the parties’ proposed Protective Order. See Attach. A. Good cause appearing, the joint
motion for Protective Order is GRANTED, however, the parties’ proposed Protective
Order is modified as follows: |

Paragraph 22 is Modified as Follows: “Upon final termination of this action,
including any and all appeals, counsel for each party must, upon request of the producing
party, return all confidential information to the party that produced the information,
including any copies, excerpts, and summaries of that information, or must destroy same
at the option of the receiving party, and must purge all such information from all machine-

readable media on which it resides. Notwithstanding the foregoing, counsel for each party

1

 

3:17-cv-00813-JLS-RBM

 
So mH NI DO BP WW NY

—
©

11
12
13
14
15
16
17
18
19
20

21 |

22
23
24
25
26
27
28

L

 

ase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.765 Page 2 of 14

may retain all pleadings, briefs, memoranda, motions, and other documents filed with the
Court that refer to or incorporate confidential information and will continue to be bound
by this Protective Order with respect to all such retained information. Further, attorney
work-product materials that contain confidential information need not be destroyed, but, if
they are not destroyed, the person in possession of the attorney work product will continue
to be bound by this Order with respect to all such retained information. Absent an ex parte
motion made within ten (10) calendar days of the termination of the case, the. parties
understand that the Court will destroy any confidential documents in its possession.”

Paragraph 27 is Modified as Follows: “The Court may modify the terms and

|jconditions of this Order for good cause, or in the interest of justice, or on its own order at

any time in these proceedings.” ;
Paragraph 28 is Added as Follows: “Without separate court order, the Protective
Order and the parties’ stipulation do not change, amend, or circumvent any court rule or
local rule.”
IT IS SO ORDERED.
DATE: December oa , 2020

 
 

 

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

3:17-cv-008 13-JLS-RBM

 

 
Case 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.766 Page 3 of 14

EXHIBIT A
Co WwW AYN DH A FR WW NY

bo nN No No bp bo No iw) N — — — — — — — — —_
oO NY DB Nn FP WN KH CO HO WBN DB A FP WY NY KF OC

 

base 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.767 Page 4 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

Elliot Scott Grizzle No. 17-cv-00813-JLS-RBM
Plaintiff, — STIPULATED PROTECTIVE ORDER
ve Magistrate Ruth Bermudez Montenegro

County of San Diego, individually and
officially, Sheriff illiam Gore,
Lieutenant Lovelace, Lieutenant

proistad, Aaron Boorman, and Does 1 -

Defendants.

 

The Court recognizes that at least some of the documents and information
(“materials”) being sought through discovery in the above-captioned action are private,
privileged or confidential information that is not generally available to the public and

normally kept confidential by the parties. The materials to be exchanged throughout the
course of the litigation between the parties may contain medical and mental health
records, law enforcement records, and other materials containing confidential sensitive
information maintained for law enforcement purposes.

The purpose of this Protective Order (“Protective Order” or “Order’) is to protect
the confidentiality of such materials as much as practical during the litigation. The

parties have agreed to be bound by the terms of this Order in this action.
Oo Oo tT DH A BP WD NO

No NO bo bo BO NO bv No wo ee _ — — — = _ _ — ae
Oo yD HD WA BW NYO KH CO CO WBnH HAH BP WD VN KK CO

base 3:17-cv-00813-JLS-RBM Document126 Filed 12/02/20 PagelD.768 Page 5 of 14

Accordingly, to expedite the flow of information, to facilitate the prompt resolution

of disputes over confidentiality of discovery materials, to adequately protect information

the parties are entitled to keep confidential, to ensure that the parties are permitted
reasonable and necessary uses of such material in preparation for and in the conduct of
trial, to address their handling at the end of the litigation, and serve the ends of justice, a
Protective Order for such information is justified in this matter. It is the intent of the
parties that information will not be designated as confidential for tactical reasons and that
nothing be so designated without a good faith belief that it has been maintained in a
confidential, non-public manner, and there is good cause why it should not be part of the
public record of this case. THEREFORE:

DEFINITIONS

1. The term “confidential information” will mean and include information
contained or disclosed in any materials, including documents, portions of documents,
answers to interrogatories, responses to requests for admissions, trial testimony,
deposition testimony, and transcripts of trial testimony and depositions, including data,
summaries, and compilations derived therefrom that is deemed to be confidential -
information by any party to which it belongs.

2. The term “materials” will include, but is not be limited to: documents;
correspondence; audio recordings; videos; memoranda; bulletins; blueprints;
specifications; customer lists or other material that identify customers or potential
customers; price lists or schedules or other matter identifying pricing; minutes; telegrams;
letters; statements; cancelled checks; contracts; invoices; drafts; books of account;
worksheets; notes of conversations; desk diaries; appointment books; expense accounts;
recordings; photographs; motion pictures; compilations from which information can be
obtained and translated into reasonably usable form through detection devices; sketches;
drawings; notes (including laboratory notebooks and records); reports; instructions; |

disclosures; other writings; models and prototypes and other physical objects.

Hl

No. 17-cv-00813-JLS-RBM

 
0 mH HN HD A HP WY NHN

NO po WN WH HN WM HN HN KN HH KF KF KF KF KF Or SS
CO yD DBD A FP W NYO KH OD OBO Bn KH NT HRW NY KY O&O

Case 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.769 Page 6 of 14

GENERAL RULES
3. Each party to this litigation that produces or discloses any materials, answers
to interrogatories, responses to requests for admission, trial testimony, deposition
testimony, and transcripts of trial testimony and depositions, or information that the
producing party believes should be subject to this Protective Order may designate the
same as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”

a. Any party may designate information or materials as
“CONFIDENTIAL” only if, in the good faith belief of such party and its counsel,
the information or materials contain private, privileged or otherwise confidential
information, which is not generally available to the public.

b. Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any
party may designate information as "CONFIDENTIAL - FOR COUNSEL ONLY"
only if, in the good faith belief of such party and its counsel, the information is
among that considered to be most sensitive by the party, including but not limited
to highly sensitive official information, trade secret or other confidential research,
development, financial or other commercial information.

4, Whenever a deposition taken on behalf of any party involves a disclosure of
confidential information of any party: | |

a. the deposition or portions of the deposition must be designated as

containing confidential information subject to the provisions of this

Protective Order; such designation must be made on the record whenever

possible, but a party may designate portions of depositions as containing

confidential information after transcription of the proceedings. A party will
have until fourteen (14) days after receipt of the deposition transcript to
inform the other party or parties to the action of the portions of the transcript
to be designated “CONFIDENTIAL;”

b. the disclosing party will have the right to exclude from attendance at

the deposition, during such time as the confidential information is to be

3
No. 17-cv-00813-JLS-RBM

 
Oo oO HN DB NA BB WH HPO

NY NO NH HN HV WN HK KN HF HF KF FF PF PF ES El
On DN MW BR WH NYO Kk ODO OO HN Dn FP WD NY FY @

tase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.770 Page 7 of 14

disclosed, any person other than the deponent, counsel (including their staff
and associates), the court reporter, and the person(s) agreed upon pursuant to |
paragraph. 7 below; and |

C. the originals of the deposition transcripts and all copies of the
deposition must bear the legend “CONFIDENTIAL,” as appropriate, and the
original or any copy ultimately presented to a court for filing must not be
filed unless it can be accomplished under seal, identified as being subject to
this Protective Order, and protected from being opened except by order of
this Court. |

5. All confidential information.designated as "CONFIDENTIAL" or
"CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving
party to anyone other than those persons designated within this order and must be
handled in the manner set forth below and, in any event, must not be used for any
purpose other than in connection with this litigation, unless and until such designation is
removed either by agreement of the parties, or by order of the Court. In advance of
providing any confidential information of the producing party to an independent expert,
the receiving party will obtain an executed copy of the form attached hereto as Exhibit A
from the independent expert. The receiving party agrees to promptly produce a copy of
the executed form attached hereto as Exhibit A to the producing party upon written
request. Any objection by the producing party to an independent expert receiving
confidential information must be made in writing within fourteen (14) days following
receipt of the identification of the proposed expert.

6. Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" must
be viewed only by counsel of the receiving party, and by independent experts under the
conditions set forth in this Paragraph. The right of any independent expert to receive any
confidential information designated as “for counsel only” will be subject to the advance
approval of such expert by the producing party or by permission of the Court. The party

seeking approval of an independent expert must provide the producing party with the
4

 

No. 17-cv-00813-JLS-RBM
Oo OA aI Dn BP WW NY

bo bo bo bo bo No bo iw) NON oR — — —_ _ — pe ay — —
OH yD ND Nn BP W NY KF TD BO WBnyN DW NH HW NY KF OS

pase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.771 Page 8 of 14

name and curriculum vitae of the proposed independent expert, and an executed copy of
the form attached hereto as Exhibit A, in advance of providing any confidential
information of the producing party to the expert. Any objection by the producing party to
an independent expert receiving confidential information must be made in writing within
fourteen (14) days following receipt of the identification of the proposed expert.
Confidential information may be disclosed to an independent expert if the fourteen (14)
day period has passed and no objection has been made. The approval of independent
experts must not be unreasonably withheld.

7. Information designated “CONFIDENTIAL” must be viewed only by
counsel of the receiving party, the receiving party, by independent experts (pursuant to
the terms of paragraphs 5 and 7), by court personnel, and by the additional individuals
listed below, provided each such individual has read this Protective Order in advance of
disclosure and has agreed in writing to be bound by its terms:

a. Executives or management personnel who are required to participate
in policy decisions with reference to this action;
b. Technical personnel of the parties with whom counsel for the parties

_ find it necessary to consult, in the discretion of such counsel, in preparation
for trial of this action; and |
C. Stenographic and clerical employees associated with the individuals
identified above.

68. With respect to material designated “CONFIDENTIAL” or
"CONFIDENTIAL — FOR COUNSEL ONLY," any person indicated on the face of the
document to be its originator, author or a recipient of a copy of the document, may be
shown the same.

9. All information that has been designated as “CONFIDENTIAL” or »
"CONFIDENTIAL -FOR COUNSEL ONLY" by the producing or designating party, and
any and all reproductions of that information, must be retained in the custody of the

counsel for the receiving party except that independent experts authorized to view such

5
No. 17-cv-00813-JLS-RBM

 
0 oN DA HW BW NY

NO wo WP WN HN WH HN NN KN YH HH HB KS Ke FF Pe ee ee
on DN ON BP WOW NY KY COD DO Wns WB nA BP WD NYO KF OS

 

(ase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.772 Page 9 of 14

information under the terms of this Protective Order may retain custody of copies such as
are necessary for their participation in this litigation.

10. Before any materials produced in discovery, answers to interrogatories,
responses to requests for admissions, deposition transcripts, or other documents which
are designated as confidential information are filed with the Court for any purpose, the
party seeking to file such material must seek permission of the Court to file the material
under seal. No items will be electronically filed under seal without a prior application to,
and order from, the judge presiding over the hearing or trial. Only when the judge
presiding over the hearing or trial permits filing an item or items under seal may
confidential material be filed with the Court under seal. The parties shall follow and
abide by applicable law, including Civ. L.R. 79.2, ECF Administrative Policies and
Procedures, Section II.j, and the chambers’ rules, with respect to filing documents under
seal. |

11. Specifically, with respect to filing documents under seal. Nothing shall be
filed under seal, and the Court shall not be required to take any action, without separate
prior order by the Judge before whom the hearing or proceeding will take place, after
application by the affected party with appropriate notice to opposing counsel. The parties
shall follow and abide by applicable law, including Civ. L.R. 79.2, ECE Administrative
Policies and Procedures, Section II.j, and the chambers’ rules, with respect to filing
documents under seal. A sealing order may issue only upon a showing that the
information is privileged or protectable under the law. The request must be narrowly
tailored to seek sealing only of the confidential or privileged material.

12. To file a document under seal, the parties must comply with the procedures
explained in Section 2.j of the Electronic Case Filing Administrative Policies and
Procedures Manual for the United States District Court for the Southern District of
California and Civil Local Rule 79.2. In addition, a party must file a redacted version of
any document that it seeks to file under seal. The document must be titled to show that it

corresponds to an item filed under seal, e.g., “Redacted Copy of Sealed Declaration of
6 9
No. 17-cv-00813-JLS-RBM
Oo mH NN DOH FF WW NY

ho bo bo No NO NO mo NO bv — — —_ _ — — e ee —
On HR WN FP WD VY KH DOD CO A nN DB A BW YN KF OS

 

dase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.773 Page 10 of 14

John Smith in Support of Motion for Summary Judgment.” The party should file the
redacted document(s) simultaneously with a joint motion or ex parte application
requesting that the confidential portions of the document(s) be filed under seal and setting
forth good cause for the request. .

13. . At any stage of these proceedings, any party may object to a designation of
the materials as confidential information. The party objecting to confidentiality must
notify, in writing, counsel for the designating party of the objected-to materials and the
grounds for the objection. If the dispute is not resolved consensually between the parties
within seven (7) days of receipt of such a notice of objections, the objecting party may
move the Court for a ruling on the objection in accordance with the deadlines for
resolving discovery disputes set forth in the Court’s chamber rules. The materials at
issue must be treated as confidential information, as designated by the designating party,
until the Court has ruled on the objection or the matter has been otherwise resolved.

14. All confidential information must be held in confidence by those inspecting
or receiving it, and must be used only for purposes of this action. Counsel for each party,
and each person receiving confidential information must take reasonable precautions to
prevent the unauthorized or inadvertent disclosure of such information. If confidential
information is disclosed to any person other than a person authorized by this Protective -
Order, the party responsible for the unauthorized disclosure must immediately bring all
pertinent facts relating to the unauthorized disclosure to the attention of the other parties
and, without prejudice to any rights and remedies of the other parties, make every effort
to prevent further disclosure by the party and by the person(s) receiving the unauthorized
disclosure.

15. No party will be responsible to another party for disclosure of confidential
information under this Protective Order if the information in question is not labeled or
otherwise identified as such in accordance with this Order.

16. Pursuant to Fed. R. Evid. 502(d), the inadvertent production of documents

and data pursuant to this Order shall not result in the waiver of an applicable privilege as

7
No. 17-cv-00813-JLS-RBM
0 ONY A WW BW VP &

Oo nN ODO UW BB WH NYO FH CO CO WBenaNn Bn fF WY NY KF OS

 

ase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.774. Page 11 of 14

to those documents and data. Also, the inadvertent production of privileged or protected
documents or data under this Order shall not result in the waiver of the applicable
privilege as to those documents and data in any other Federal or State proceeding, Any
privileged material inadvertently disclosed shall be and remain the property of the
producing party.

17. Ifa party determines that it has produced a document or data to which it
wishes to assert a claim of privilege or protection, its counsel shall notify opposing
counsel promptly of its claim. As part of the notification, the party’s counsel shall
identify, by Bates number(s), the document(s) as to which the party is asserting a claim of
privilege or protection. The receiving party must treat the materials as confidential, once
the designating party so notifies the receiving party. If the receiving party has disclosed
the materials before receiving the designation, the receiving party must notify the
designating party in writing of each such disclosure. Counsel for the parties will agree on
a mutually acceptable manner of labeling or marking the inadvertently produced
materials as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL ONLY" -
SUBJECT TO PROTECTIVE ORDER.

18. Nothing within this Order will prejudice the right of any party to object to
the production of any discovery material on the grounds that the material is protected
from disclosure on any ground, including privilege or as attorney work-product.

19. Nothing in this Order will bar counsel from rendering advice to their clients
with respect to this litigation and, in the course thereof, relying upon any information
designated as confidential information, provided that the contents of the information must
not be disclosed. |

20. This Order will be without prejudice to the right of any party to oppose
production of any information for lack of relevance or any other ground other than the mere
presence of confidential information. The existence of this Order must not be used by
either party as a basis for discovery that is otherwise improper under the Federal Rules of

Civil Procedure or Federal Rules of Evidence.

8
No. 17-cv-00813-JLS-RBM
0 mA SDN OA BW YPN

NO wo WP WN bP HO KN HN KN RM me Rm Re ee Re RR
Oo nN DBD A FBP WD NY KH DOD OBO Wen DN FP WY NY YK O&O

ase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.775 Page 12 of 14

21. Nothing within this Order will be construed to prevent disclosure of
confidential information if such disclosure is required by law or by order of the Court.

22. Upon final termination of this action, including any and all appeals, counsel
for each party must, upon request of the producing party, return all confidential information
to the party that produced the information, including any copies, excerpts, and summaries
of that information, or must destroy same at the option of the receiving party, and must
purge all such information from all machine-readable media on which it resides.

Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,

| memoranda, motions, and other documents filed with the Court that refer to or incorporate

confidential information, and will continue to be bound by this Protective Order with
respect to all such retained information. Further, attorney work-product materials that
contain confidential information need not be destroyed, but, if they are not destroyed, the
person in possession of the attorney work product will continue to be bound by this Order
with respect to all such retained information.

23. The restrictions and obligations ‘set forth within this Order will not apply to
any information that: (a) the parties agree should not be designated confidential
information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
parties agree, or the Court rules, has become public knowledge other than as a result of
disclosure by the receiving party, its employees, or its agents in violation of this Protective.
Order; or (d) has come or will come into the receiving party's legitimate knowledge
independently of the production by the designating party. Prior knowledge must be
established. by pre-production documentation.

24. The restrictions and obligations within this Order will not be deemed to
prohibit discussions of any confidential information with anyone if that person already has
or obtains legitimate possession of that information.

25. Transmission by email or some other currently utilized method of

transmission is acceptable for all notification purposes within this Protective Order.

///

 

No. 17-cv-00813-JLS-RBM
—

0 ONY DN BW Ww

NY NO NO HN WN NHN NHN HN KL RHR KH HH HF HF BF FSF FS SS
oOo NTN Wn FBP W NY KH CO HO WDBnN DB A PW NYO KH O&O

 

Clase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.776 Page 13 of 14

26. This Protective Order may be modified by agreement of the parties, subject to
approval by the Court. .
27. The Court may modify the terms and conditions of this Protective Order in

the interest of justice or for public policy reasons.

IT IS SO ORDERED this day of , 2020.

 

HON. RUTH BERMUDEZ MONTENEGRO
United States Magistrate Judge

10
No. 17-cv-00813-JLS-RBM
0 AN Dn FP WY YP

ho bo bo bo bo bdo bo bdo N ee ae at — — ay ay —_ —
oOo nN DN OM BR WwW NYO KH DODO WBN DA HR WY NY | CO

ase 3:17-cv-00813-JLS-RBM Document 126 Filed 12/02/20 PagelD.777 Page 14 of 14

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

UY, [full name], of

 

 

[full address], declare under penalty of perjury that I

 

have read in its entirety and understand the Stipulated Protective Order that was issued by
the United States District Court for the Southern District of California in the case of
Elliot Scott Grizzle v. County of San Diego, et al., USDC No. No.17-cv-00813-JLS-
RBM. I agree to comply with and to be bound by all the terms of this Protective Order

and I understand and acknowledge that failure to so comply could expose me to sanctions

| and punishment in the nature of contempt. I solemnly promise that I will not disclose in

any manner any information or item that is subject to this Protective Order to any person
or entity except in strict compliance with the provisions of this Order.

I further agree that any information designated confidential pursuant thereto which
is delivered to me will be segregated and kept by me in a safe place, and will not be made
known to others except in accordance with the terms of said Order. I further understand
and agree that any summaries or other documents containing knowledge or information
obtained from confidential documents or information furnished to me shall also be treated
by me as confidential. I also agree to dispose of all such confidential documents and all
summaries or other documents containing knowledge or information obtained therefrom
in such manner as I may be instructed after completing my services.

I further agree to submit to the jurisdiction of the United States District Court for
the Southern District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after

termination of this action.

Date:

 

Printed name:

 

Signature:

 

ll
No. 17-cv-00813-JLS-RBM

 
